Judgment of the County Court of Nassau county in favor of the petitioner in a proceeding under section 205 of the General Municipal Law to compensate him for medical services and loss of earnings due to a claimed injury suffered by him while attending at a fire as a volunteer .fireman, reversed on the law, without costs, and the petition dismissed, with costs. The drenching with water which the petitioner received while attending at the fire was not an “ injury ” within the meaning of section 205, subdivision 3, of the General Municipal Law. (Matter of Doulin v. City of Saratoga Springs, 261 N. Y. 558.) That provision does not contemplate compensation for the consequences of diseases or ailments which do not arise out of an injury suffered at a fire or in the course of performance of duties as a volunteer fireman. Carswell, Tompkins, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs in result.